DETAILED ACTION
The communication dated 7/1/2021 has been entered and fully considered.
Claims 1-6 and 8-20 are pending. Claims 1, 6, 8, 9 and 11 are amended. Claims 16-20 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejections as set forth in the Non-Final Office Action of 4/2/2021; therefore, the 112(b) rejections have been withdrawn.
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
The Applicant argues that KRUEGER teaches that the valves are opened and closed by means of a common or separate control or regulation device. However, opening and closing the valve will only stop or release the supply of liquid-the value flow is not changed. Further, an opening or closing of a valve does not imply a determining of a measured valve such as a value characteristic for a flow cross section and/or flow rate.
The Examiner respectfully disagrees. When opening or closing the valves, the flow rate is changed. As the flow rate goes from zero when closed, and then to the full rate when it is fully opened, which is a change of flow rate. Furthermore, in regards to the opening and closing of a valve does not imply a determining of a measured valve, this argument is not commensurate in scope with the claims. The claims as written does not recite a correlation between the first sensor 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., actual change of a product stream entering the plastics material containers [pg. 8 of Remarks]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that one having ordinary skill in the art reviewing KRUEGER would not find any teaching or suggestion to provide the recited first sensor device which detects a measured value which is characteristic for the through flow of the liquid through the filling device, wherein the characteristic is measured value is a characteristic measured value for a flow cross-section and/or flow rate.
The Examiner respectfully disagrees. KRUEGER teaches in order to guarantee a predetermined, first temperature of the heated filling product when entering the preform, the heating device can be regulated by means of a control and/or regulating device of the form filling machine as a function of a flow of the product in the supply line and the heat capacity of the product [0025]. KRUEGER teaches to regulate the heating device, suitable level sensors, for example as a weighing element, can be provided on the mold. Likewise, temperature sensors, flow sensors, and/or pressure sensors can be provided in the feed line upstream or downstream of the heating device [0025]. KRUEGER teaches the liquid (544) can be the filling product, which is heated to a first temperature with a heating device (not shown) on the pressure chamber (547) or the supply line (514) [0063]. One of ordinary skill in the art would understand that a flow .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the differential pressure" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the input side" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the output side" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the product" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "this flow speed" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the pressure level" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1-5 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as evidenced by Katou et al (U.S. 5,962,039), hereinafter KATOU.
Regarding claim 1, KRUEGER teaches: An apparatus for expanding plastics material parisons into plastics material containers by a liquid medium ([0001; 0009]), with at least one transforming station which fills and expands the plastics material parisons with the liquid medium (KRUEGER teaches a mold-filling machines comprises at least one treatment station (105) for expanding plastic preforms into plastic containers in a mold and for filling a substantially liquid product or at least one liquid or solid component of the product into the plastic containers [0009]. KRUEGER further teaches a plurality of treatment stations (105) [Fig. 1; 0040; 0044]), with at least one common delivery device which delivers the liquid medium to the at least one transforming station (KRUEGER teaches a valve block (111) for delivering the liquid to the mouth region (121) of the preform [0047] and the fluid is delivered via supply lines [0047]), wherein the at least one transforming station has a filling device which fills the liquid medium into the plastics material parisons (KRUEGER teaches having supply lines (114, 115) for a shaping fluid (114) or for a feed line for a filling product (115) [0047] in the treatment stations (105) [Fig. 1]), wherein the at least one transforming station and/or the filling device has a throttle device which is suitable and intended for changing the volume flow of the liquid entering the plastics material parisons (KRUEGER teaches controllable valves in the valve block to regulate the supply of molding fluid and/or filling product [0047]. Examiner is interpreting the controllable valves as throttle device. The control valves can be opened and closed by a common or separate control and/or regulating devices, indicating volume flow can be changed [0033]. KRUEGER teaches other throttle devices such as a piston and a filling device such as a pressure chamber (547) [0019; 0063], and pressure generator [0027]. KRUEGER further teaches that with a single pressure chamber different dosing volumes can be adjusted [0056]), and wherein the apparatus has a first sensor device which detects a measured value which is characteristic for the through flow of the liquid through the filling device (KRUEGER teaches in order to guarantee a predetermined, first temperature of the heated filling product when entering the preform, the heating device can be regulated by means of a control and/or regulating device of the form filling machine as a function of a flow of the product in the supply line and the heat capacity of the product [0025]. KRUEGER teaches to regulate the heating device, suitable level sensors, for example as a weighing element, can be provided on the mold. Likewise, temperature sensors, flow sensors, and/or pressure sensors can be provided in the feed line upstream or downstream of the heating device [0025]. KRUEGER teaches the liquid (544) can be the filling product, which is heated to a first temperature with a heating device (not shown) on the pressure chamber (547) or the supply line (514) [0063]. One of ordinary skill in the art would understand that a flow sensor (or pressure sensor or temperature sensor) could be supplied downstream of the heating device on the pressure chamber (547).), wherein the characteristic measured value is a characteristic measured value for a flow cross-section and/or a flow rate (KRUEGER teaches a flow sensor can be provided in the feed line, which would inherently measure the flow rate [0025]). It would have been obvious to one of ordinary skill in 
Regarding claim 2, KRUEGER teaches: wherein the throttle device is suitable to change a flow speed and/or a pressure level of the liquid entering the plastics material parison (KRUEGER teaches using valves (434/435 and 424/425) in order for different dosing volumes to be adjusted [0056]. KRUEGER teaches one pressure chamber (446) is provided with reciprocating piston (456), whose inlet and outlet are controlled by controllable valves (436 and 426) [0060]. KRUEGER also teaches gas displaced from the preform by the liquid (544) can escape through the outlet line by opening the valve (528), inherently changing the pressure level of the liquid (544) [0067]. KRUEGER teaches further provided in the outlet (527) with a controllable valve (528) to build pressure in the preform with the valve closed [0064].).
Regarding claim 3, KRUEGER teaches: wherein the filling device in each case have a valve device which are suitable and intended to control the inflow of the liquid into the plastics material parisons (KRUEGER teaches the supply of the filling product (575) is controlled via a controllable valve (525) [0064]).
Regarding claim 4, KRUEGER teaches: wherein the filling device has a nozzle element which can be placed onto a mouth of the plastics material parison (KRUEGER teaches the supply line, for example, connect a storage container for the filling product with a filling nozzle or a filling line, which is placed on the mouth of  the preform in the mold or introduced through this in the preform [0024; 0064]), and the throttle device has a cover element which is movable relative to the nozzle element (KRUEGER teaches the controllable valves are in the valve block (111), which Examiner is interpreting as cover element and a fluid nozzle is also in the valve , wherein an exit of the liquid from the nozzle element can be influenced by a movement of the cover element relative to the nozzle element (KRUEGER teaches a fluid nozzle of a valve block (11) can be placed pressure-tight on the mouth region (121) of the preform and the controllable valves regulate the supply of the molding fluid [0047]. Therefore, the exit of the liquid from the nozzle would inherently be influenced by the movement of the valve block when it connects the nozzle with the preform.).
In the alternative, KRUEGER teaches: wherein the filling device has a nozzle element which can be placed onto a mouth of the plastics material parison (KRUEGER teaches the supply line, for example, connect a storage container for the filling product with a filling nozzle or a filling line, which is placed on the mouth of  the preform in the mold or introduced through this in the preform [0024; 0064]), and the throttle device has a cover element which is movable relative to the nozzle element (KRUEGER also teaches a pressure chamber with a piston, which Examiner is interpreting as cover element [Fig. 5e; 0063].), wherein an exit of the liquid from the nozzle element can be influenced by a movement of the cover element relative to the nozzle element 
Regarding claim 5, KRUEGER teaches all of the claimed limitations as stated above, including: wherein the apparatus has a driving device for movement of the cover element relative to the nozzle element (KRUEGER teaches a pressure chamber with a piston, which Examiner is interpreting as cover element [Fig. 5e; 0063]. KRUEGER teaches the reciprocating piston can be moved accordingly by means of a control and/or regulating device and a servomotor), driving device is an electrically and/or electromagnetically operated driving device (KRUEGER teaches the reciprocating piston can be moved accordingly by means of a control and/or regulating device and a servomotor, which a servomotor is an electric motor as evidenced by KATOU [Col. 6, lines 15-17]). Furthermore, Applicant has servomotor as an example for driving means in the specification [0024].).
Regarding claim 8, KRUEGER teaches: wherein the first sensor device has at least one pressure measuring device (KRUEGER teaches temperature sensors, flow sensors, and/or pressure sensors may be provide in the supply line [0025]).
Regarding claim 9, KRUEGER teaches: wherein the cover element has an external contour (KRUEGER teaches the valve block (111) has an external contour [Fig. 2]. KRUEGER further teaches the pressure chamber (547) has an external contour [Fig. 5e], which Examiner is also interpreting as a cover element) configured in such a way that in a predetermined working range of the cover element there is a substantially linear relationship between a position of the cover element and the flow of the liquid through the filling device (KRUEGER teaches the stretch rod (513) can be moved relative to the valve head (below the pressure chamber) [0064]. KRUEGER teaches the feed line (514) or stretch rod (513) is guided into the mouth region (532) of the preform by the valve head. The lower part of the valve head placed on the mouth region may in the case comprise corresponding filling nozzles [0064]. The preform is formed with 
Regarding claim 10, KRUEGER teaches: wherein the apparatus has a pressure regulating device for regulating a pressure of the liquid medium to be introduced into the plastics material parison (KRUEGER teaches the pressure of the medium or filling produce can be selected and adjusted in particular by means of a control and/or regulating device via a control or regulation of the respective pressure generator as a function of the material to be formed and the product to be conveyed [0027]).
Regarding claim 11, KRUEGER teaches: A method for expanding plastics material parisons into plastics material containers by a liquid medium ([0001; 0008-0009]), wherein with at least one transforming station the plastics material parisons are filled and expanded with the liquid medium (KRUEGER teaches a mold-filling machines comprises at least one treatment station (105) for expanding plastic preforms into plastic containers in a mold and for filling a substantially liquid product or at least one liquid or solid component of the product into the plastic containers [0009]. KRUEGER further teaches a plurality of treatment stations (105) [Fig. 1; 0040; 0044]), and wherein with at least one common delivery device the liquid medium is delivered to the at least one transforming station (KRUEGER teaches a valve block (111) for delivering the liquid to the mouth region (121) of the preform [0047] and the fluid is delivered via supply lines [0047]) and the at least one transforming station has a filling device which fills the liquid medium into the plastics material parisons (KRUEGER teaches having supply lines (114, 115) for a shaping fluid (114) or for a feed line for a filling product (115) [0047] in the , wherein the at least one transforming station and/or the filling device in each case has a throttle device which at least at times changes the volume flow of the liquid entering the plastics material parisons (KRUEGER teaches controllable valves (525, 528) to regulate the supply of molding fluid and/or filling product [0064-0065]. KRUEGER also teaches a piston in a controller or regulated manner is lowered into the pressure chamber (547) filled with the medium, a predetermined amount of medium can be pressed from the pressure chamber through the first feed line into the preform [0029; 0063]. The pressure chamber can thus simultaneously serve as a metering chamber, with the initial position of the reciprocating piston being able to be adjusted by means of the control and/or regulating device according to the amount of medium to be filled [0029]. KRUEGER teaches the volume of the liquid can be changed at times [Figs. 5a-k]. KRUEGER further teaches that with a single pressure chamber different dosing volumes can be adjusted [0056]), and wherein the apparatus has a first sensor device which detects a measured value which is characteristic for the through flow of the liquid through the filling device (KRUEGER teaches in order to guarantee a predetermined, first temperature of the heated filling product when entering the preform, the heating device can be regulated by means of a control and/or regulating device of the form filling machine as a function of a flow of the product in the supply line and the heat capacity of the product [0025]. KRUEGER teaches to regulate the heating device, suitable level sensors, for example as a weighing element, can be provided on the mold. Likewise, temperature sensors, flow sensors, and/or pressure sensors can be provided in the feed line upstream or downstream of the heating device [0025]. KRUEGER teaches the liquid (544) can be the filling product, which is heated to a first temperature with a heating device (not shown) on the pressure chamber (547) or the supply line (514) [0063]. One of ordinary skill in the art would understand that a flow sensor (or , wherein the characteristic measured value is a characteristic measured value for a flow cross-section and/or a flow rate (KRUEGER teaches a flow sensor can be provided in the feed line, which would inherently measure the flow rate [0025]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KRUEGER, by having a pressure chamber, in order to ensure a constant quality of the container produced [0020].
Regarding claim 12, KRUEGER teaches: wherein a pressure regulation takes place by an active or quickly controllable pump (KRUEGER teaches a first pressure generator may comprise a pump for conveying the liquid medium [0028-0029; 0061]).
Regarding claim 13, KRUEGER teaches: wherein a pressure regulation takes place by a substantially constant pump output and/or a substantially constant amount conveyed (KRUEGER teaches the pressure chamber can thus simultaneously serve as a metering chamber, wherein the initial position of the reciprocating piston can be adjusted by means of the control and/or regulating device according to the amount of medium to be filled [0029]. It is inherent that if the piston was pushed down in every cycle and brought back up that the amount of the liquid medium would be constant [Figs. 5a-k]).
Regarding claim 14, KRUEGER teaches: wherein a delivery or discharge of an amount conveyed takes place (KRUEGER teaches the liquid (544) can escape through the outlet line (527) by opening the valve (528) [0067; Fig. 5d]), and this delivery or discharge takes place by a bypass and/or a pressure regulating valve 
Regarding claim 15, KRUEGER teaches: wherein a return of the liquid into a reservoir takes place at least at times (KRUEGER teaches the liquid is sucked out of the container again by pulling the reciprocating piston (554) out of the pressure chamber (547) through the stretching rod (513) and the supply line (514) [0068; Fig. 5g]).
Regarding claim 16, KRUEGER teaches: wherein the at least one transforming station (valve block (111) [0047; Fig. 2]) has a rod-like member (stretching rod (113) [0048; Fig. 2]) which can be introduced into the plastics material parisons in order to expand these plastics material parisons in the longitudinal direction (KRUEGER teaches a stretching rod (113) can be moved into the preform along the direction of the arrow in order to stretch the preform to its desired length, which corresponds to the height of the finished plastic container [0048; Fig. 2]), wherein the throttle device is also suitable for guiding the rod-like member or the movement of the rod-like member in the longitudinal direction of the plastics material parisons (KRUEGER teaches controllable valves are in the valve block (111) to regulate the supply of the molding fluid and/or filling product, which would inherently also control the rod-like member when the valve block moves [0047]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as applied to claim 4 above, and further in view of DiCarlo et al. (U.S. PGPUB 2017/0001848), hereinafter DICARLO.
Regarding claim 6, KRUEGER is silent as to the apparatus having a position detecting device to detect a position of the cover element to the nozzle element. In the same field of endeavor, molding, DICARLO teaches the apparatus (10) may have a variety of sensing functions, such that they can sense when a container is positioned over a lift cylinder (66), when .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as applied to claim 4 above, and further in view of Wiatt et al. (U.S. 4,484,884), hereinafter WIATT.
Regarding claim 6.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as applied to claim 4 above, and further in view of Winzinger et al. (U.S. PGPUB 2015/0076747), hereinafter WINZINGER.
Regarding claim 17, KRUEGER is silent as to wherein a flow measurement is implemented with the throttle device, wherein a measurement of the differential pressure between the input side and the output side of the throttle device is carried out. In the same field of endeavor, molding, WINZINGER teaches application of the predetermined pressure difference is monitored at least intermittently and preferably continuously by means of a pressure sensor or a flow sensor [0026]. WINZINGER teaches to be able to maintain the pressure difference and control the gas pressure changing device, it is advantageous if the device comprises means for detecting a process pressure or recovery pressure on the clean room side and/or on the blow mold side [0027]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KRUEGER, by having a measurement of the differential pressure, as suggested by WINZIGNER, in order to stop the system if there is a pressure failure [0026].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as applied to claim 4 above, and further in view of Knapp et al. (U.S. PGPUB 2016/0375625), hereinafter KNAPP.
Regarding claim 18, KRUEGER is silent as to a central pressure reservoir which serves in order to make the product to be bottled available under pressure. In the same field of endeavor, molding, KNAPP teaches an intermediate pressure reservoir [0208; 0212]. KNAPP .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as applied to claim 4 above, and further in view of Chauvin et al. (U.S. PGPUB 2015/0075119), hereinafter CHAUVIN.
Regarding claim 19, KRUEGER is silent as to: wherein the throttle device is suitable and/or intended to change this flow speed and/or the pressure level even during the filling operation. In the same field of endeavor, molding, CHAUVIN teaches a controlled valve (102, throttle device) that releases the overpressure of liquid automatically once the predetermined volume of liquid has been injected into the preform/container and a predetermined liquid pressure level has been reached within the liquid injection circuit [0125]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KRUEGER, by having a valve to change the pressure level, as suggested by CHAUVIN, in order to release overpressure of the liquid [0125].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (EP 2987619 A1, provided in the IDS of 3/13/2020), hereinafter KRUEGER, as applied to claim 4 above, and further in view of Haesendonckx et al. (U.S. 10,696,434), hereinafter HAESENDONCKX.
Regarding claim 20, KRUEGER is silent as to: wherein the nozzle element can preferably be placed sealingly onto the plastics material parison, so that pressure can also be built up, and the cover element is movable in a longitudinal direction of the plastics material parison. In the same field of endeavor, molding, HAESENDONCKX teaches a closing element (nozzle) that can be placed sealingly onto the parison [Col. 5, lines 42-51; Fig. 7]. HAESENDONCKX teaches a closing system (38) located coaxially to the connecting element in regard to the longitudinal axis (32) and can be moved in a longitudinal direction [Fig. 7; Col. 7, lines 31-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify KRUEGER, by a closing element be placed onto the parison and having the cover element move in a longitudinal direction, as suggested by HAESENDONCKX, in order to exert pressure on the closing element [Col. 7, lines 35-36].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.